Case 1:11-cv-06616-RKE Document 89-3 Filed 10/02/20 Page 1 of 6




          EXHIBIT C
           Case 1:11-cv-06616-RKE Document 89-3 Filed 10/02/20 Page 2 of 6



UNITED STATES DISTRICT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
YOEL WEISSHAUS,                                                     Case No.: 11-cv-6616
                                                                                (RKE)
                                   Plaintiff,
                                                                    DEFENDANT’S RESPONSE TO
                         ─ against ─                                PLAINTIFF’S AMENDED
                                                                    DEPOSITION DEMANDS
THE PORT AUTHORITY OF NEW YORK
AND NEW JERSEY,

                                   Defendant.

----------------------------------------------------------------X


        The Port Authority of New York and New Jersey (the “Port Authority”), for its response

to plaintiff’s Notice of Amended Deposition Demands, by its undersigned counsel states as

follows:

                                       General Objections



        1.       Defendant objects on the ground the Notice is not consistent with the discovery

order of the Court, is untimely and is inaccurately described as “amended,” since no prior notice

of deposition has been served.

        2.       Defendant objects under Fed. R. Civ. P. 26 (c)(i) that the discovery sought is

unreasonably and unnecessarily cumulative or duplicative and can be obtained from a source that

it less burdensome.

        3.       Defendant objects under Fed. R. Civ. P. 26 (b) (i) on the grounds the discovery

sought is not proportional to the needs of the case.

        4.       The Notice is deficient under Fed. R. Civ. P. 30(b) (3) (A) in that it fails to state

the method of recording.
        Case 1:11-cv-06616-RKE Document 89-3 Filed 10/02/20 Page 3 of 6



       5.      The Notice is deficient under Fed. R. 30 (b) (6) in that it fails to describe with

reasonable particularity the subject of the deposition.

                            AMENDED DEPOSITION DEMANDS

       Request # 1. The operation of the Port Authority of New York and New Jersey from

2000 to present.

       Response to Request # 1.        Objection is made on the ground that the request is vague,

overbroad, onerous, unduly burdensome, and not proportional to the needs of the case or likely to

lead to the discovery of admissible evidence.

       Request #2.     Examining the facts regarding the subject matter of this case.

       Response to Request #2.         Objection is made on the ground the request is vague,

unintelligible, fails adequately to specify the subject matter, and is not proportional to the needs

of the case as required under Fed. R. Civ P. 26 and 30.

       Request #3.     The rules and policies of the Port Authority of New York and New Jersey

that is used in the course of business to manage finances from 2007 to present.

       Response to Request #3.         Objection is made on the ground the request is overbroad,

onerous, unreasonably burdensome, and not proportional to the needs of the case as required

under Fed. R. Civ. P. 26 and 30 , since the sole issue remaining pursuant to the decision of the

Second Circuit is whether in September 2011 the setting of the tolls was to fund projects

unconnected to the Port Authority’s interdependent transportation system. Objection is also

made on the ground the time frame exceeds that defined in the Complaint filed on 9/19/2011 and

the Amended Complaint filed 2/20/2013. See Schaffer v. CC investments LDC, 205 F.R.D. 158,

(S.D.N.Y. 2002).

       Request #4.     All documents and communications used by the Port Authority of New

York and New Jersey in the course of business to manage finances from 2007 to present.


                                                 -2-
        Case 1:11-cv-06616-RKE Document 89-3 Filed 10/02/20 Page 4 of 6



       Response to Request #4.         Defendant objects to this request for the same reasons set

forth in Response to Request #3 which is incorporated herein by reference.

       Request #5.     The facts relating to configuring and setting the Amounts of the toll rates

adopted on August 19, 2011.

       Response to Request #5.         Objection is made on the ground that the information

sought is irrelevant to the remaining issue in the case, and therefore is not proportional to the

needs of the case under Fed. R. Civ. P. 26, since plaintiff’s claim that the tolls were unreasonably

high in comparison to wages was dismissed.

       Request #6.     The contracts that the Port Authority has entered into with E-Z Pass to

collect tolls. The relevant contracts are all those that were active from January 2000 to present.

       Response to Request #6.         Objection is made on the ground that the information

sought in irrelevant to the remaining issue in this case, and is not proportional to the needs of the

case as required by Fed. R. P. 26, since plaintiff’s claim that E-Z Pass discounts were unlawful

was dismissed from the case. Objection is also made on the ground the request is overly broad,

onerous, unreasonably burdensome and is not calculated to lead to the discovery of admissible

evidence.

       Request #7.     The payment arrangements between the Port Authority and E-Z Pass since

January 2000 to present involving revenue of the collection of tolls.

       Response to Request #7.         Defendant objects to this request for the same reason set for

the Response to Request #6, which is incorporated herein by reference.

       Request #8.     Capital projects from 2007 to the present such as raising the Bayonne

Bridge, building the Goethals Bridge, rebuilding the Pulaski Skyway, etc.

       Response to Request #8.         Objection is made on the ground the request is vague

overbroad and lacks the specificity required under Fed. R. Civ. P. 30. Objection is also made on


                                                 -3-
           Case 1:11-cv-06616-RKE Document 89-3 Filed 10/02/20 Page 5 of 6



the ground the request is unreasonably onerous and burdensome and not proportional to the

needs of the case. Objection is also made on the ground that information is available in the Port

Authority’s annual financial reports which are filed on-line and the link for which has been

provided to plaintiff.

           Request #9.   What methods of accounting the Port Authority of New York and New

Jersey employs to account for ITN expenses and revenue apart from non-ITN expenses from

2007 to the present.

           Response to Request #9.     Objection is made on the ground the request is vague,

unclear, unintelligible, overbroad, and not proportional to the needs of the case as required under

Fed. R. Civ. P. 26.

           Request #10. The management of budgets and financial statements properly for the

Interstate Transportation Network ITN expenses from 2007 to present.

           Response to Request #10.    Objection is made on the ground the request is vague,

unclear, unintelligible, overbroad and not proportional to the needs of the case as required by

Fed. R. Civ P 26. Notwithstanding these objections, The Chief Financial Officer for the Port

Authority at the time of the toll increase in 2011 that is the subject of this lawsuit and for the

period of time defined in the Complaint and Amended Complaint was Michael Fabiano, who is

retired.

           Request #11. The successful management of revenues to show no deficit from 2007 to

present.

           Response to Request #11.    Objection is made on the ground the request is vague,

unclear, unintelligible, overbroad, and not proportional to the needs of the case as required by

Fed. R. Civ P. 26. Objection is also made on the ground the request lacks the specificity required

under Fed. R. Civ P. 30.


                                                  -4-
        Case 1:11-cv-06616-RKE Document 89-3 Filed 10/02/20 Page 6 of 6



       Request #12. What method the Port Authority of New York and New Jersey uses to

calculate to proclaim a deficit for the ITN.

       Response to Request #12.       Objection is made on the ground the request is vague,

unclear, unintelligible, overbroad and not proportional to the needs of the case as required by

Fed. R. Civ. P. 26. Notwithstanding this objection, the affidavit of Michael Fabiano, the Chief

Financial Officer for the Port Authority sworn to on November 4, 2011 and the exhibits to the

affidavit show that the Port Authority relied upon a “cash flow” analysis prepared by Mr.

Fabiano.

Dated: New York, New York
       September 29, 2020


                                                      Yours etc.


                                                      The Port Authority Law Department
                                                      Attorneys for The Port Authority of New
                                                      York and New Jersey


                                                      By:              /S/
                                                            Kathleen Gill Miller (KGM-4346)
                                                            4 World Trade Center/150 Greenwich
                                                            Street, 24 Floor
                                                            New York, New York 10007
                                                            Telephone: (212) 435-3434

TO:    Yoel Weisshaus
       Plaintiff Pro Se
       516 River Road 6
       New Milford, NJ 07640
       (Via Email: yoelweisshaus@gmail.com)




                                                -5-
